Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: the language “The system of claim 14, wherein the therapy is administered…” should be replaced with 
--The system of claim 13, wherein the therapy is administered--, as best understood by the Examiner and similar to Claim 8 dependency of Claim 7.
Appropriate correction is required.
Please note that 101-eligibility conclusion of Claim 14 is based on the above understanding.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:

Detecting electrical signals from the electrical signaling device; applying a wavelet convolution to the electrical signals to generate a first time-frequency representation of the power of the signal; determining a region of this first time-frequency plot that exceeds a threshold; wherein if the threshold is not met no HFO is registered by the apparatus; determining the topography of a second time-frequency plot temporally centered around suprathreshold region of the first time-frequency plot by identifying contours of isopower; determining at least two vertices of each contour as a coordinates of time and frequency; determining which contours exceed a specified threshold, and excluding all other contours determining each contour as open-loop or closed-loop based on the coordinates of the vertices; determining groups of contours based on their open- or closed-loop classification, power level, and time-frequency coordinates; determining an event boundary contour as the closed loop contour of lower isopower in the group that exceeds a threshold value; determining new event boundary coordinates by generating a third time-frequency plot with a lower minimum frequency limit than the second time-frequency plot and recalculating the event contours and contour group, if the minimum frequency of the original boundary contour is below a predetermined threshold; determining a duration of the HFO based on the event boundary contour; determining a mean power of the HFO by calculating a mean power magnitude across all coordinate points of the time-frequency plot within the event boundary contour; determining an amplitude-weighted mean frequency of the HFO within the event boundary contour; determining if there are open loop contours that begin and terminate at the upper frequency limit of the second time-frequency plot; determining if these open loop contours are representative of a second HFO event by calculating a fourth time-frequency plot in a higher frequency range, identifying the region of greatest power that exceeds a threshold, defining contours of isopower, determining if these are open or closed loop contours, defining groups of contours, and determining the even boundary contour; applying a distinct wavelet convolution to the electrical signals to generate a time-frequency representation of the power of the signal in a frequency range less than the HFO to determine if the HFO is superimposed on an inter-ictal discharge, or if an inter-ictal discharge has a superimposed HFO by performing a wavelet convolution to the electrical signals to generate a time-frequency representation of the power of the signal (TF Plot); determining the gradient plot of this TF plot; by calculating both the horizontal gradient of the TF plot ∇ P t = ∂ ( power .Math. .Math. magnitude ) ∂ ( time ) and the vertical gradient of the TF plot ∇ P f = ∂ ( power .Math. .Math. magnitude ) ∂ ( frequency ) and combining these two gradients as ∇TF.sub.map=√{square root over ((∇P.sub.f).sup.2+(∇P.sub.t).sup.2)}; determining the borders of objects in the TF plot, and the gradient plot of the TF plot, discharges by binarizing the TF plot and its gradient using an appropriate threshold and applying Moore-neighbor tracing algorithm; determining the volume of the objects in the TF plot, and the gradient plot of the TF plot, using trapezoidal surface integration within the object borders derived from the binarized TF plot to the unbinarized TF plot, and gradient plot of the TF plot; determining if any of the objects are near the borders of the TF plot, or have a height-width ratio less than a threshold and excluding these object from further analysis; determining if an object is representative of an inter-ictal discharge by defining the object of greatest volume in the TF plot, and object of greatest volume in the gradient plot of the TF plot, and calculating if the volume of these objects exceeds pre-defined thresholds; filtering the electrical signals recorded from multiple locations of a subject using an electrical sensing device to produce a low-frequency data stream to determine if the preferred phase angle of coupling between the HFO and bursts of slower oscillations; transforming the low-frequency data stream to produce a low-frequency instantaneous phase; and instantaneous amplitude; determining the start and end times of an oscillatory burst by smoothing the instantaneous amplitude function and applying predetermined thresholds; determining if the HFO coincides with one or several oscillatory burst epochs; determining a HFO phasor with a mean phase angle and vector strength value based on the low-frequency burst instantaneous phase and the mean HFO event power magnitude across the boundary counter; determining an HFO duration, an HFO mean power, an HFO mean frequency, and HFO phasors for all HFO events defined in the electrical signals from multiple locations; identifying a location of the brain corresponding with the same electrical signals determined to displays HFOs of a predefined HFO duration, HFO mean power, HFO mean frequency, and HFO phasors based on where the electrical signals were recorded; and generating a report of the identified location of the subject as a target for a therapeutic procedure for treating a cause of the identified HFO.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “applying a wavelet convolution to the electrical signals to generate a first time-frequency representation of the power of the signal”, “determining a duration of the HFO based on the event boundary contour; determining a mean power of the HFO by calculating a mean power magnitude across all coordinate points of the time-frequency plot within the event boundary contour; determining an amplitude-weighted mean frequency of the HFO within the event boundary contour”, “determining if these open loop contours are representative of a second HFO event by calculating a fourth time-frequency plot in a higher frequency range”, “applying a distinct wavelet convolution to the electrical signals to generate a time-frequency representation of the power of the signal in a frequency range less than the HFO to determine if the HFO is superimposed on an inter-ictal discharge …”, “transforming the low-frequency data stream to produce a low-frequency instantaneous phase; and instantaneous amplitude”, “determining the start and end times of an oscillatory burst by smoothing the instantaneous amplitude function and applying predetermined thresholds” and “determining a HFO phasor with a mean phase angle and vector strength value based on the low-frequency burst instantaneous phase and the mean HFO event power magnitude across the boundary counter ” are treated as belonging to the mathematical concepts grouping while the remaining highlighted and underlined steps are treated as belonging to a combination of mathematical/mental process grouping. The mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind.
Similar limitations comprise the abstract ideas of Claims 11 and 20.  

In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: electrical sensing device and using one or more processors, detecting electrical signals from the electrical signaling device, filtering the electrical signals recorded from multiple locations of a subject using an electrical sensing device to produce a low-frequency data stream, and generating a report of the identified location of the subject as a target for a therapeutic procedure for treating a cause of the identified HFO;
In Claim 11: a data acquisition device for receiving an electrical signal sensing device configured to record electrical signals from multiple locations of the patient; a memory storage system for storing instructions; and a microprocessor communicatively coupled to the memory storage system, the microprocessor being configured to execute instructions stored in the memory storage system to cause the system to: record, using the electrical signal sensing device, electrical signals from multiple locations in the brain of a subject; filter the electrical signals to produce a high frequency oscillation (HFO) data stream and a low-frequency data stream; generating a third time-frequency plot with a lower minimum frequency limit than the second time-frequency plot; filter the electrical 
In Claim 20: A non-transitory computer readable medium storing instructions that, when executed by a processor, are configured to identify brain electrical activity displaying of a predefined HFO duration, HFO mean power, HFO mean frequency, and HFO phasor were recorded by: receiving electrical signals recorded from multiple locations in the brain of a subject using an electrical signal sensing device; filtering the electrical signals to produce a high frequency oscillation (HFO) data stream and a low-frequency data stream; filter the electrical signals recorded from multiple locations of a subject using an electrical sensing device to produce a low-frequency data stream; and generating a report of the identified location of the subject as a target for a therapeutic procedure for treating a cause of the identified HFO events.
With regards to Claim 1, the additional elements in the preamble of “A method for identifying, categorizing, and quantifying electrical signals known as high-frequency oscillations (HFO) recorded from multiple locations of a subject …” are not qualified for a meaningful limitation because they only generally link the use of the judicial exception to a particular technological environment or field of use.  Similar not meaningful limitations are recited in Claims 11 (“A system for identifying brain electrical activity displaying high-frequency oscillations”) and 20 (“A non-transitory computer readable 
“The electrical sensing device … detecting electrical signals from the electrical signaling device” (Claim 1), “a data acquisition device …” (Claim 11), and “receiving electrical signals recorded from multiple locations in the brain of a subject using an electrical signal sensing device” (Claim 20) represent mere data gathering steps and only add an insignificant extra-solution activity to the judicial exception.  
The additional elements in the claims such “one or more processors” (Claim 1), a “microprocessor communicatively coupled to the memory storage” and “memory storage system”” (Claim 11), and “A non-transitory computer readable medium storing instructions” and “a processor” are examples of generic computer equipment (components) that are generally recited and, therefore, are not qualified as particular machines.  
With regards to Claim 1, the limitations that generically recite “filtering the electrical signals recorded from multiple locations of a subject” and “generating a report of the identified location of the subject as a target for a therapeutic procedure” (similar steps in Claims 11 and 20) represent insignificant represent extra-solution activity to the judicial exception.  According to the October update on 2019 PEG such steps are “performed in order to gather data for the (mental) analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.

However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. For example, steps of collecting/detecting electrical signals, filtering the electrical signals recorded from multiple locations of a subject (to produce a low-frequency data stream), and generating a report of the identified location of the subject as a target for a therapeutic procedure are discussed in Weiss (US 20150099962), Moxon (US 2014/0257128), and Blanco (US 2012/0245481).
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-7, 9, 10, 12, 13, and 15-19 provide additional features/steps which comprise additional elements that are not meaningful, and, therefore, these claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.

Examiner Note with Regards to Prior Art of Record
Claims 1-20 are distinguished over prior art of record based on the reasons below.   
The following references are considered to be the closest prior art to the claimed invention:
Justin Blanco et al. (US 20120245481), submitted in IDS dated 5/29/2019, discloses a method for identifying, categorizing, and quantifying electrical signals known as high frequency oscillations (HFO) recorded from multiple locations of a subject using an electrical sensing device and using one or more processors (Abstract), non-transitory computer readable medium storing instructions that, when executed by a processor, are configured to identify brain electrical activity displaying of a predefined HFO duration, HFO mean power, HFO mean frequency, and HFO phaser were recorded by receiving electrical signals recorded from multiple locations in the brain of a subject using an electrical signal sensing device (Abstract; [0010], [0040], [0050], [0254]); detecting and classifying oscillatory signals representative of discrete events in a patient's body using a high sensitivity, low specificity detector); filtering the electrical signals to produce a high frequency oscillation (HFO) data stream and a low-frequency data stream [0040]; applying independent component analysis to the HFO data stream and removing noise from the HFO data stream [0091-0094]; determining the location of HFO events in the HFO data stream ([0041], [0058]); Detecting electrical signals from the electrical signaling device [0037]; applying a wavelet convolution to the electrical signals to generate a first time-frequency representation of the power of the signal ([0232]-[0237]; determining a duration of the HFO based on the event boundary contour ([0089], [0217], [0222-0227]); filtering the electrical signals recorded from multiple locations of a subject using an electrical sensing device to produce a low-frequency data stream to determine if the preferred phase angle of coupling between the HFO and bursts of slower oscillations ([0083], [0139-determining an HFO duration, an HFO mean power, an HFO mean frequency, and HFO phasors for all HFO events defined in the electrical signals from multiple locations (Abstract; [0010], [0040], [0050], [0254]); identifying a location of the brain corresponding with the same electrical signals determined to displays HFOs of a predefined HFO duration, HFO mean power, HFO mean frequency, and HFO phasors based on where the electrical signals were recorded ([0177], [0213], [0219]; generating a report of the identified location of the subject as a target for a therapeutic procedure for treating a cause of the identified HFO [0166].
Blanco does not teach determining a region of this first time-frequency plot that exceeds a threshold; wherein if the threshold is not met no HFO is registered by the apparatus; determining the topography of a second time-frequency plot temporally centered around supra threshold region of the first time-frequency plot by identifying contours of isopower; determining at least two vertices of each contour as a coordinates of time and frequency; determining which contours exceed a specified threshold, and excluding all other contours determining each contour as open-loop or closed-loop based on the coordinates of the vertices; determining groups of contours based on their open- or closed-loop classification, power level, and time-frequency coordinates; determining an event boundary contour as the closed loop contour of lower isopower in the group that exceeds a threshold value; determining new event boundary coordinates by generating a third time-frequency plot with a lower minimum frequency limit than the second time-frequency plot and recalculating the event contours and contour group, if the minimum frequency of the original boundary contour is below a predetermined 
Sergey Burnos et al., “Human Intracranial High Frequency Oscillations (HFOs) Detected by Automatic Time-Frequency Analysis”, PLOS ONE | www.plosone.org, April 2014 | Volume 9 | Issue 4 | e94381, submitted in IDS dated 5/29/2019, teaches determining a region of this first time-frequency plot that exceeds a threshold, wherein if the threshold is not met no HFO is registered by the apparatus (page 3, col 1-2 - the signal was band-pass filtered from 80 to 500 Hz. We used an Infinite Impulse Response (IIR) Gauer filter, 60 dB minimum lower/upper stop band attenuation, 0.5 dB maximum pass band ripple, 10 Hz lower/upper transition width, forward and reverse filtered in order to avoid phase distortion; scanned the signal for events of high amplitude and sufficient duration to qualify as Eols; An event was marked when the envelope exceeded the threshold); determining at least two vertices of each contour as determining which contours exceed a specified threshold, and excluding all other contours determining each contour as open-loop or closed-loop based on the coordinates of the vertices (page 3, col 1-2; page 4, col 1 This boundary assures that the maximum of the envelope and its neighborhood above the threshold is taken into analysis. The instantaneous power spectrum for each time point was parameterized by three frequency bins in the following way; three frequency bins were used to distinguish HFOs in the instantaneous spectrum at each time point within the FWHM. To qualify as a HFO, we demand a trough of sufficient depth Power(Trough)/Power(HiFP) , 0.8 and a HiFP peak of sufficient height Power(HiFP)/Power(LoFP) . Rthr = 0.5. These two conditions have to be satisfied by all instantaneous power spectra within the FWHM); determining a mean power of the HFO by calculating a mean power magnitude across all coordinate points of the time-frequency plot within the event boundary contour (page 5, col 2; page 8, col 1-2 - mean characteristics of HFOs are all in the same range for both temporomesial implantation sites (patients 1, 2, 3 and 4) and neocortical implantation sites (patients 5 determining an amplitude-weighted mean frequency of the HFO within the event boundary contour (page 3, col 1-2; page 9, col 1-2 - MS detector is based on the energy defined as the moving average of the root mean square (RMS; 3-ms sliding window) amplitude of the filtered signal. Each channel was first bandpass filtered (100.500 Hz). Then segments with energy above five times the SD of the mean energy of the whole EEG during more than 6 ms were defined as HFOs; scanned the signal for events of high amplitude and sufficient duration to qualify as Eols.).; determining if an object is representative of an inter-ictal discharge by defining the object of greatest volume in the TF plot, and object of greatest volume in the gradient plot of the TF plot (page 2, col 1; page 11, col 2- the detector to intracranial presurgical diagnostic EEG recordings from six epilepsy patients. We used channels with large numbers of HFOs to identify the epileptogenic zone (3,23,24). We compared this zone to the current gold standard, the SOZ as defined by the clinical presurgical workup based on ictal and interictal activity; y information for HFO analysis was oulc1ined from 5 minutes of interictal data recorded during deep sleep, at least 3 hours separated from a seizure.); transforming the low-frequency data stream to produce a low-frequency instantaneous phase and instantaneous amplitude (page 3, col 2; page 9, col 2- The instantaneous power spectra were computed for all time points of the envelope within the full width at half maximum above the threshold (FWHM). This boundary assures that the maximum of the envelope and its neighborhood above the threshold is taken into analysis. The instantaneous power spectrum for each time point was parameterized by three frequency bins; the Stockwell Transform turned out to be  instantaneous power spectrum).
Karen Moxon et al. (US 2014/0257128), submitted in IDS dated 5/29/2019, teaches determining the start and end times of an oscillatory burst by smoothing the instantaneous amplitude function and applying predetermined thresholds ([0070-0075], [0212]); determining if the HFO coincides with one or several oscillatory burst epochs [0230]; determining a HFO phasor with vector strength value based on the low-frequency burst instantaneous phase and the mean HFO event power magnitude across the boundary counter ([0080-0082], [0090]).
Georgios Tzedakis et al., “The Importance of Neighborhood Scheme Selection in Agent-based Tumor Growth Modeling”, Cancer Informatics, 2015: 14(S4), submitted in IDS dated 5/29/2019, teaches determining the borders of objects in a plot, and the gradient plot of the plot, discharges by binarizing the plot and its gradient using an appropriate threshold and applying Moore-neighbor tracing algorithm (page 5, col 1-2; page 2, col 2; page 4, col 1-2, Figure 1).

	However, in regards to Claims 1, 11, and 20, the claims differ from the closest prior art, Blanco, Burnos, Moxon, and Tsedakis, either singularly or in combination, because they fail to anticipate or render obvious determining new event boundary coordinates by generating a third time-frequency plot with a lower minimum frequency limit than the second time-frequency plot and recalculating the event contours and contour group, if the minimum frequency of the original boundary contour is below a predetermined threshold; determining if these open loop contours are representative of 
groups of contours, and determining the even boundary contour; applying a distinct wavelet convolution to the electrical signals to generate a timefrequency representation of the power of the signal in a frequency range less than the HFO to determine if the HFO is superimposed on an inter-ictal discharge, or if an interictal discharge has a superimposed HFO by performing a wavelet convolution to the electrical signals to generate a time-frequency representation of the power of the signal (TF Plot); determining the gradient plot of this TF plot; by calculating both the horizontal gradient of TF plot (Equation); equation for horizontal gradient of the TF plot (Equation); equation for vertical gradient of the TF plot (Equation); equation for combining these two gradients (Equation); determining the volume of the objects in the TF plot, and the gradient plot of the TF plot, using trapezoidal surface integration within the object borders derived from the binarized TF plot to the unbinarized TF plot, and gradient plot of the TF plot, in combination with all other limitations in the claim as claimed and defined by applicant.  

Allowable Subject Matter
	Claims 8 and 14 are objected to as being dependent upon a rejected base claims 1 and 11 but would be allowable if rewritten or amended (without broadening of their scope) in independent form including all of the limitations of the base claim and any intervening claims.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pradeep Modur (US 2018/0000370) discloses a seizure preemption system including electrodes for recording simultaneous electroencephalographic (EEG) signals from a subject, a controller electrically coupled to the electrodes, and a neuromodulator electrically coupled to the controller. The controller is configured to sample the simultaneous EEG signals, identify high frequency oscillation (HFO) events in each EEG signal, and extract one or more features from each EEG signal to yield HFO profiles for the HFOs recorded from each EEG signal. Based on the HFO profiles for the EEG signal, the controller is configured to identify each EEG signal as associated with a preictal state or an interictal state of the subject. The neuromodulator is configured to deliver electrical stimulations to one or more seizure foci of the subject's brain via one or .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863